DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-4; prior art fails to disclose or suggest, inter alia, a switched mode power supply comprising: a PFC circuit including an input for receiving a PFC AC current; and a control circuit coupled to the PFC circuit, the control circuit configured to generate an analog signal representing a difference between an AC line voltage and an AC neutral voltage, compare the analog signal and a defined threshold to determine zero crossings of the analog signal, determine a frequency of the AC input voltage or the AC input current based on at least two of the zero crossings of the analog signal, determine a reactive current flowing through the X-capacitance in the filter based on the determined frequency, and determine the AC input current of the SMPS based on the determined reactive current and the PFC AC current.
Claims 5, 6 and 18-20; prior art fails to disclose or suggest, inter alia, a SMPS comprising: a control circuit configured to determine a value of an AC input electrical 
Claims 7, 8 and 12-17; prior art fails to disclose or suggest, inter alia, a SMPS comprising: a filter coupled between the line rail and the neutral rail, the filter including an input for receiving an AC input voltage and an AC input current; a PFC circuit coupled to the filter; and a control circuit including a differential amplifier and a digital controller, the differential amplifier configured to generate an analog signal representing a difference between an AC line voltage and an AC neutral voltage, and the digital controller configured to determine the AC input voltage and a frequency of the AC input voltage or the AC input current based on the analog signal.
Claims 9-11; prior art fails to disclose or suggest, inter alia, a SMPS comprising: a PFC circuit including an input for receiving a PFC AC current, at least one power .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0289602 Eberson et al. disclose PFC circuit; US 2013/0057231 Luthi et al. disclose an interference suppression capacitor circuit; US 11,068,005 Poon discloses a power factor correcting circuit; US 10,461,628 Wang et al. disclose a control circuit for a PWM control signal with zero crossing detection; US 6,653,824 Whitlock discloses an AC voltage regulator; US 5,638,265 Gabor discloses a low harmonic AC/DC power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY L LAXTON/Primary Examiner, Art Unit 2896                             1/14/2022